United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-2361
                                   ___________

Corey Bass,                             *
                                        *
              Appellant,                *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Larry Norris, Director, Arkansas        * Eastern District of Arkansas.
Department of Correction,               *
                                        *      [UNPUBLISHED]
              Appellee.                 *
                                   ___________

                           Submitted: May 30, 2001
                               Filed: June 4, 2001
                                   ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       Corey Bass appeals the district court’s1 dismissal of his 28 U.S.C. § 2254
petition. Having carefully reviewed the record and the parties’ submissions on appeal,
we affirm for the reasons stated by the district court. See 8th Cir. R. 47B.



      1
       The Honorable Stephen M. Reasoner, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable H. David Young, United States Magistrate Judge for the Eastern District of
Arkansas.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-